MEMORANDUM***
Petitioner’s motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status.
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) decision denying petitioners’ request to reissue the BIA’s July 22, 2004 decision affirming the immigration judge’s denial of cancellation of removal. After review of the filings and the record in this case, this court finds the petition for review is appropriate for summary disposition. The BIA did not abuse its discretion by denying petitioners’ motion to reissue its prior decision. Cf. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004).
All other pending motions are denied as moot. The temporary stay of removal remains in effect pending issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.